Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on December 14, 2020 has been accepted and entered.
Claim Objections
Claims 10-12 and 14 are objected to because of the following informalities:  Claim 10 recites “a radiation imaging sensor comprising, from bottom to top” however the amendment includes the photoelectric conversion layer that is disposed between the photoconductive element and the scintillator. It is unclear if “from bottom to top” includes the positioning of the photoelectric conversion layer.  Appropriate correction is required.
The balance of claims are objected to for being dependent upon an already objected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,105,828 (Unger).
Regarding claim 19, Unger discloses method of forming a radiation imaging sensor (figure 5), comprising:
	Forming a photoconductive element (element 24 is an energy discriminating detector, which is a direct conversion detector, see column 3, lines 17-35 and is disposed over substrate element 50) over a low x-ray attenuating substrate (element 50, see column 4, lines 22-28 discloses a low x-ray attenuating substrate);
	Forming a photoelectric conversion layer over the photoconductive element (element 22 is an energy integrating detector comprising a scintillator and photodiodes, see column 2, lines 44-52, and teaches that elements 22(indirect conversion including scintillator and photodiodes) and 24 (direct conversion detector) can be flipped from what is shown in figure 5, thus the photoelectric conversion element, an element of element 22 is over direct conversion element 24);
	Forming a scintillator over the photoelectric conversion layer (element 22 is an indirect detector including a scintillator over photodiodes).
Regarding claim 20, Unger discloses the method of claim 19, further comprising forming a buffer layer (element 56) over the photoconductive element (element 24) prior to forming the photoelectric conversion layer (element 22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,105,828 (Unger) in view of US 5,198,673 (Rougeot).
Regarding claim 1, Unger discloses a radiation imaging sensor (Figure 5), comprising: 
a low x-ray attenuating substrate (element 50, see column 4, lines 22-28 discloses a low x-ray attenuating substrate); 

a scintillator disposed over the photoconductive element (element 22 an energy integrating detector, comprising a scintillator, see column 2, lines 44-52, Unger further discloses that elements 22 and 24 can be flipped, where element 22 is on top of element 24, see column 5, lines 39-51, thus element 22 is disposed on element 24) and
a photoelectric conversion layer (element 22 includes an array of photodiodes or photoelectric conversion elements, see column 2, lines 44-52) disposed between the photoconductive element and the scintillator (see column 2, lines 44-52, the photodiodes or photoelectric conversion layer is attached to the scintillator of energy integrating detector 22, which is on top of element 24, see column 5, lines 39-51). 
Unger does not disclose that the photoelectric conversion layer comprises tellurium dope a-Se, cadmium selenide or cadmium sulfide.
Rougeot discloses a conventional scintillating type detector (see abstract) including a photo sensor made of amorphous selenium doped with tellurium (see abstract). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Unger with the tellurium doped amorphous selenium photodetector of Rougeot as it would merely result in a simple substitution of one know element for another to yield predictable results. 
Regarding claim 2. 
Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unger in view of Rougeot further in view of US 2013/0082264 (Couture).
Regarding claim 3, Unger in view of Rougeot discloses the radiation imaging sensor of claim 1, but does not disclose the claimed charge blocking layer.
Couture discloses a conventional charge blocking layer (see paragraph [0027] discloses charge blocking layer on element 38) between the substrate (element 34) and the photoconductive element (element 38). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Unger and Rougeot with the invention as disclosed by Couture, as the charge blocking layer in order to reduce charge leakage.
Regarding claim 4, Unger in view of Rougeot discloses the radiation imaging sensor of claim 1, but does not disclose the claimed charge blocking layer.
Couture discloses a conventional charge blocking layer (paragraph [0027]) between the photoconductive element (element 38) and the scintillator (element 42). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Unger and Rougeot with the invention as disclosed by Couture, as the charge blocking layer in order to reduce charge leakage.
Regarding claim 5, Unger in view of Rougeot discloses the radiation imaging sensor of claim 1, but does not disclose the claimed charge blocking layer.
Couture discloses a first charge blocking layer (see paragraph [0027] discloses charge blocking layer on element 38) between the substrate (element 34) and the photoconductive element (element 38) and a second charge blocking layer (paragraph [0027]) between the photoconductive element (element 38) and the scintillator (element 42). 

Regarding claim 6, Unger in view of Rougeot discloses the radiation imaging sensor of claim 1, but does not disclose a pixel electrode array between the substrate and the photoconductive element.
Couture discloses a radiation imaging sensor with a conventional a pixel electrode array (element 41) between the substrate (element 34) and the photoconductive element (element 38). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Unger and Rougeot with the invention as disclosed by Couture as it would merely result in combining prior art elements (pixel electrode array, substrate and photoconductor of Couture) according to known methods (applying the prior art elements to a known sensor of Unger and Rougeot) to yield predictable results. 
Regarding claim 7, Unger in view of Rougeot discloses the radiation imaging sensor of claim 1, but does not disclose the limitations set forth in claim 7.
Couture discloses a conventional radiation imaging sensor comprising a transparent conductive electrode (element 36) between the photoconductive element (element 38) and the scintillator (element 42). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Unger and Rougeot with the invention as disclosed by Couture as it would merely result in combining prior art elements (transparent conductive electrode, photoconductive element and scintillator of Couture) according to known methods (applying the prior art elements to a known sensor of Unger and Rougeot) to yield predictable results. 

Claims 10, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couture further in view of Unger and Rougeot.
Regarding claim 10, Couture discloses a radiation imaging sensor (figure 17), comprising, from bottom to top: 
a low x-ray attenuating substrate (element 34); 
a pixel electrode array comprising a plurality of pixel electrodes (element 41 of element 40); 
a first charge blocking layer (see paragraph [0027] discloses blocking layer on element 38); 
a photoconductive element (element 38); 
a second charge blocking layer (see paragraph [0027] discloses blocking layer on element 38); 
a transparent conductive electrode (element 36); and 
a scintillator optically coupled to the photoconductive element (element 42 is a scintillator and it is coupled to element 35). 
Couture does not disclose a photoelectric conversion layer disposed between the photoconductive element and the scintillator, wherein the photoelectric conversion layer comprises tellurium doped a-Se, Cadmium selenide or Cadmium Sulfide.
Unger discloses a radiation imaging sensor (Figure 5), comprising: 
a low x-ray attenuating substrate (element 50, see column 4, lines 22-28 discloses a low x-ray attenuating substrate); 
a photoconductive element disposed over the substrate (element 24 is an energy discriminating detector, which is a direct conversion detector, see column 3, lines 17-35 and is disposed over substrate element 50); and 
a scintillator disposed over the photoconductive element (element 22 an energy integrating detector, comprising a scintillator, see column 2, lines 44-52, Unger further discloses that elements 22 
a photoelectric conversion layer (element 22 includes an array of photodiodes or photoelectric conversion elements, see column 2, lines 44-52) disposed between the photoconductive element and the scintillator (see column 2, lines 44-52, the photodiodes or photoelectric conversion layer is attached to the scintillator of energy integrating detector 22, which is on top of element 24, see column 5, lines 39-51). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Couture with the photoelectric convention element of Unger in order to detect light detected by the scintillator.
Couture in view of Unger does not disclose that the photoelectric conversion layer comprises tellurium dope a-Se, cadmium selenide or cadmium sulfide.
Rougeot discloses a conventional scintillating type detector (see abstract) including a photo sensor made of amorphous selenium doped with tellurium (see abstract). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Couture and Unger with the tellurium doped amorphous selenium photodetector of Rougeot as it would merely result in a simple substitution of one know element for another to yield predictable results. 
Regarding claim 11
Regarding claim 14, Couture, Unger and Rougeot discloses the radiation imaging sensor of claim 10, Unger further discloses a buffer layer (element 56) between the photoconductive element (element 24) and the photoelectric conversion layer (element 22 includes a photoelectric conversion layer).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couture in view of Unger further in view of Rougeot further in view of US 2008/0240339 (Du).
Regarding claim 12, Couture, Unger and Rougeot disclose the radiation imaging sensor of claim 10, and does not specify the particular materials of the photoconductive element and the scintillator.
Du discloses a conventional indirect and direct detector wherein the photoconductive element comprises a material selected from the group consisting of amorphous selenium, cadmium telluride (see paragraph [0034]), lead iodide, lead (II) oxide, mercuric iodide, lead zirconate titanate and barium strontium titanate, and the scintillator comprises a material selected from the group consisting of cesium oxide, bismuth germinate, lutetium orthosilicate, lutetium yttrium orthosilicate, calcium tungstate (see paragraph [0037]), thallium-doped cesium iodide, terbium-doped gadolinium oxysulfide, a barium fluorohalide and a scintillating glass.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Couture, Unger and Rougeot with the materials of Du as it would merely result in a simple substitution of one known element (generic scintillator/photoconductor of Couture/Unger/Rougeot) for another (CdTe/Calcium tungstate of Du) to obtain predictable results.
Allowable Subject Matter
The indicated allowability of claims 9, 13 and 14 is withdrawn in view of the newly discovered reference(s) to Unger (see above).  Rejections based on the newly cited reference(s) are above.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-18 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 15-18, the allowable subject matter was disclosed in a prior office action dated October 7, 2020.
Regarding claims 8 and 21, none of the prior art of record specifies or makes obvious a radiation imaging sensor, namely wherein an electron hold pair creation energy of the scintillator is substantially equal to an effective electron hole pair creation energy of the photoconductive element, in combination with the other claimed elements.
Response to Arguments
Upon further reconsideration, the previously allowable subject matter has been withdrawn (see above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2884